DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9, 14-15, 22-23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/7/2021.
Applicant's election with traverse in the reply filed on 8/7/2021 is acknowledged.  The traversal is on the ground(s) that the three groups of inventions present a common invention and there is no search burden.  This is not found persuasive because the inventions of Group I, Group II, and Group III are drawn into different classes and each invention requires a different field of search. Applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps while the search for apparatus claims requires the identification of structural elements, which introduces additional search burden. Applicants’ arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive in so far as the searches are not co-extensive and additional search would of necessity  be required for the combination of inventions.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a UV reactor” as cited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The attempt to incorporate subject matter into this application by reference to 9,586,176 is ineffective because the incorporated reference does not teach “nanobubble generator" and it is from “Evoqua Water Technologies L.L.C.”.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13, 16-21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation of “consisting essentially of". It is not clear what “consist essentially of” is regarded. As for “consisting essentially of “ in lines 3 and 5,  it is noted for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of “ will be construed as equivalent to “comprising.” (See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355,  See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84, Fed. Cir. 2003) (§2111.03 [R-3]).  
Claim 10 recites the limitation of “the provided oxygen nanobubble solution has a dissolved dioxygen concentration and a dissolved ozone concentration”. It is not clear what “a dissolved ozone concentration” in the oxygen nanobubble solution is regarded. Since oxygen is a major component and ozone is a minor component in “an oxygen nanobubble solution”, for the purpose of examination, the above limitation will be interpreted as “…a dissolved ozone concentration less than 50% ozone”.  
Claim 11 recites the limitations of “a dissolved dioxygen concentration” and “a dissolved ozone concentration” in line 2.  The same limitations are cited in claim 10. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, “the above limitations will be interpreted as “the dissolved dioxygen concentration” and “the dissolved ozone concentration”.
Claim 19 recites the limitations of “further diffusing ozone from the nanobubbles into the water” in line 2.  The same limitations are cited in claim 10. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. 
Claim 21 recites the limitation of “a biofilm solvent (e.g., limonene)”. It is not clear if the limitation in the parenthesis is positively cited or not. Also, it is not clear what “a biofilm solvent” is referred (e.g. a solvent for removing/dissolving biofilm or a solvent for forming a biofilm). The claim and/or the instant specification does not define what “a biofilm solvent” is and/or what composition “a biofilm solvent” comprises. Appropriate correction/clarification is required. For the purpose of examination, “a biofilm solvent” will be interpreted as “limonene”. 
Due to the dependency to the parent claim, claims 11-13, 16-21, and 24 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, 16-19, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al (JP2010-200778).
Regarding claim 10, Kobayashi et al disclose a method of disinfection and sterilization (ABSTRACT). The method comprises steps of 
(1) supplying oxygen nanobubble water generated from an oxygen nanobubble generating device 2 to a UV irradiation device 3, wherein the solution contains oxygen concentration at least 8 ppm (Figure 1, paragraphs [0023]  & [0029]);
(2) generating ozone from the oxygen nanobubbles by irradiating the solution  while supplying the solution (Figure 1, paragraph [0032]); and 
(3) forming ozone nanobubbles in the water , thus ozone water is produced by diffusing ozone from nanobubbles to the water (paragraph [0034]).
Kobayashi teaches to supply oxygen to the nanobubble generating device to generate oxygen nanobubble water. Kobayashi does not teach to supply any ozone to the solution (i.e. less than 50% of dissolved ozone).
It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
Regarding claim 11, Kobayashi teaches that the oxygen concentration in the water is at least 8 ppm (paragraph [0029]).  Kobayashi does not teaches to add any ozone to the solution. 
Regarding claim 12, Kobayashi teaches that the oxygen concentration in the water may be 200 ppm or more (paragraph [0029]). 
Regarding claim 13, Kobayashi teaches to supply oxygen to the nanobubble generating device to generate oxygen nanobubble water. Kobayashi does not teaches to add any ozone to the solution (paragraph [0023]).
Regarding claim 16, it should be noted that the increased dissolved ozone concentration is a result of performing the claimed method. Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration) unless some limitations are not currently claimed.
Regarding claim 17, it should be noted that the increasing rate of the dissolved ozone concentration is a result of performing the claimed method. Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration at a predetermined rate) unless some limitations are not currently claimed.
Regarding claim 18, Kobayashi teaches that generated ozone is in the state of nanobubbles in the water (paragraph [0034]). The claimed limitation is a result of performing the claimed method. Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration at a predetermined rate) unless some limitations are not currently claimed.
Regarding claim 19, Kobayashi teaches that the generated ozone water is used for disinfection and/or sterilization to reduce contaminants (paragraphs [0004], [0022], & [0035]). 
Regarding claim 24, Kobayashi teaches that ozone is generated by interacting the oxygen in nanobubble solution with UV light and the generated ozone is in the state of nanobubbles in the water (paragraph [0034]). Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration at a predetermined rate) unless some limitations are not currently claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, 16-20, and 24 are rejected under 35 U.S.C. 103 as obvious over Kobayashi et al (JP2010-200778) in view of Roe (PG-PUB US 2016/0228834).
Regarding claim 10, Kobayashi et al disclose a method of disinfection and sterilization (ABSTRACT). The method comprises steps of 
(1) supplying oxygen nanobubble water generated from an oxygen nanobubble generating device 2 to a UV irradiation device 3, wherein the solution contains oxygen concentration at least 8 ppm (Figure 1, paragraphs [0023]  & [0029]);
(2) generating ozone from the oxygen nanobubbles by irradiating the solution  while supplying the solution (Figure 1, paragraph [0032]); and 
(3) forming ozone nanobubbles in the water , thus ozone water is produced by diffusing ozone from nanobubbles to the water (paragraph [0034]).
Kobayashi teaches to supply oxygen to the nanobubble generating device to generate oxygen nanobubble water, but does not teaches a dissolved ozone concentration in the oxygen nanobubble solution. However, Roe discloses a method of generating oxygen nanobubble water for decontamination (ABSTRACT & paragraph [0036]). Roe teaches that oxygen nanobubble solution may contain oxygen and ozone for reducing/eliminating bacteria, wherein the oxygen may be at least 99% (paragraphs [0028], [0036] – [0037] & [0042]). The teaching of Roe shows that oxygen nanobubble solution containing a mixture of oxygen and ozone less than 50% is an equivalent gas-liquid solution for disinfection/decontamination. Therefore, it would be obvious for one having ordinary skill in the art to utilize an oxygen nanobubble solution containing oxygen and less than 50% of ozone because it is an art-recognized equivalent.
It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
Regarding claim 11, Kobayashi teaches that the oxygen concentration in the water is at least 8 ppm (paragraph [0029]).  Kobayashi does not teaches to add any ozone to the solution. Roe teaches that oxygen may be at least 99% and/or ozone may be less than 1% (paragraph [0028]).
Regarding claim 12, Kobayashi teaches that the oxygen concentration in the water may be 200 ppm or more (paragraph [0029]). Roe teaches oxygen saturated liquid (paragraph [0040]).
Regarding claim 13, Kobayashi teaches to supply oxygen to the nanobubble generating device to generate oxygen nanobubble water. Kobayashi does not teaches to add any ozone to the solution (paragraph [0023]). Roe teaches that oxygen may be at least 99% and/or ozone may be less than 1% (paragraph [0028]).
Regarding claim 16, it should be noted that the increased dissolved ozone concentration is a result of performing the claimed method. Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration) unless some limitations are not currently claimed.
Regarding claim 17, it should be noted that the increasing rate of the dissolved ozone concentration is a result of performing the claimed method. Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration at a predetermined rate) unless some limitations are not currently claimed.
Regarding claim 18, Kobayashi teaches that generated ozone is in the state of nanobubbles in the water (paragraph [0034]). The claimed limitation is a result of performing the claimed method. Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration at a predetermined rate) unless some limitations are not currently claimed.
Regarding claim 19, Kobayashi teaches that the generated ozone water is used for disinfection and/or sterilization to reduce contaminants (paragraphs [0004], [0022], & [0035]). Roe teaches to reduce/eliminate bacteria (paragraph [0042]).
Regarding claim 20, Roe teaches to reduce/eliminate bacteria (paragraph [0042]).
Regarding claim 24, Kobayashi teaches that ozone is generated by interacting the oxygen in nanobubble solution with UV light and the generated ozone is in the state of nanobubles in the water (paragraph [0034]). Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration at a predetermined rate) unless some limitations are not currently claimed.
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP2010-200778) and Roe (PG-PUB US 2016/0228834) as applied to claim 20 above, and further in view of Gerhold et al (WO 96/14092).
Regarding claim 21, Kobayashi teaches that the generated ozone water is used for disinfection and/or sterilization to reduce contaminants (paragraphs [0004], [0022], & [0035]) and Roe teaches to reduce/eliminate bacteria (paragraph [0042]), but Kobayashi/Roe does not teach to mix ozone with limonene. However, Gerhold et al disclose a method of disinfection (ABSTRACT). Gerhold teaches to mix an oxidant such as ozone with a non-oxidant such as limonene in a solution, then contact the solution with bacteria for disinfection (pages 4, 7, & 11-12).Gerhold further indicates that the combination of ozone and limonene expectantly provides enhanced biocidal activity which is greater than that of the individual components in the mixture (page 6) . Therefore, it would be obvious for one having ordinary skill in the art to mix the ozone nanobubbles with limonene as suggested by Gerhold in order to enhance biocidal activity while using the method of Kobayashi/Roe.
Claims 10-13, 16-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhold et al (WO 96/14092) in view of Kobayashi et al (JP2010-200778) and Gerhold et al (WO 96/14092).
Regarding claim 10, Gerhold et al disclose a method of disinfection (ABSTRACT). The method comprises a steps of mixing an oxidant such as ozone with a non-oxidant such as limonene in a solution (pages 4, 7, & 11-12). Gerhold teaches to utilize ozone as an oxidant to reduce bacterial or other microorganisms (page 2 & 11-12), but does not teach to utilize ozone nanobubble solution prepared from the claimed method. 
However, Kobayashi et al disclose a method of disinfection and sterilization (ABSTRACT). The method comprises steps of (1) supplying oxygen nanobubble water generated from an oxygen nanobubble generating device 2 to a UV irradiation device 3, wherein the solution contains oxygen concentration at least 8 ppm (Figure 1, paragraphs [0023]  & [0029]);
(2) generating ozone from the oxygen nanobubbles by irradiating the solution while supplying the solution (Figure 1, paragraph [0032]); and 
(3) forming ozone nanobubbles in the water, thus ozone water is produced by diffusing ozone from nanobubbles to the water (paragraph [0034]).
Kobayashi further indicates that ozone in the state of nanobubble in water can keep oxidizing power for a long time (paragraph [0008]. 
Therefore, it would be obvious for one having ordinary skill in the art to utilize ozone in the state nanobubble in water as suggested by Kobayashi in order to extend oxidizing power of ozone while using the method of Gerhold. 
Kobayashi teaches to supply oxygen to the nanobubble generating device to generate oxygen nanobubble water, but Gerhold/Kobayashi does not teaches a dissolved ozone concentration in the oxygen nanobubble solution. However, Roe discloses a method of generating oxygen nanobubble water for decontamination (ABSTRACT & paragraph [0036]). Roe teaches that oxygen nanobubble solution may contain oxygen and ozone for reducing/eliminating bacteria, wherein the oxygen may be at least 99% (paragraphs [0028], [0036] – [0037] & [0042]). The teaching of Roe shows that oxygen nanobubble solution containing a mixture of oxygen and ozone less than 50% is an equivalent gas-liquid solution for disinfection/decontamination. Therefore, it would be obvious for one having ordinary skill in the art to utilize an oxygen nanobubble solution containing oxygen and less than 50% of ozone because it is an art-recognized equivalent.
It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
Regarding claim 11, Kobayashi teaches that the oxygen concentration in the water is at least 8 ppm (paragraph [0029]).  Kobayashi does not teaches to add any ozone to the solution. Roe teaches that oxygen may be at least 99% and/or ozone may be less than 1% (paragraph [0028]).
Regarding claim 12, Kobayashi teaches that the oxygen concentration in the water may be 200 ppm or more (paragraph [0029]). Roe teaches oxygen saturated liquid (paragraph [0040]).
Regarding claim 13, Kobayashi teaches to supply oxygen to the nanobubble generating device to generate oxygen nanobubble water. Kobayashi does not teaches to add any ozone to the solution (paragraph [0023]). Roe teaches that oxygen may be at least 99% and/or ozone may be less than 1% (paragraph [0028]).
Regarding claim 16, it should be noted that the increased dissolved ozone concentration is a result of performing the claimed method. Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration) unless some limitations are not currently claimed.
Regarding claim 17, it should be noted that the increasing rate of the dissolved ozone concentration is a result of performing the claimed method. Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration at a predetermined rate) unless some limitations are not currently claimed.
Regarding claim 18, Kobayashi teaches that generated ozone is in the state of nanobubbles in the water (paragraph [0034]). The claimed limitation is a result of performing the claimed method. Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration at a predetermined rate) unless some limitations are not currently claimed.
Regarding claim 19, Kobayashi teaches that the generated ozone water is used for disinfection and/or sterilization to reduce contaminants (paragraphs [0004], [0022], & [0035]). Roe teaches to reduce/eliminate bacteria (paragraph [0042]).
Regarding claim 20, Roe teaches to reduce/eliminate bacteria (paragraph [0042]).
Regarding claim 21, Gerhold teaches to mix an oxidant such as ozone with a non-oxidant such as limonene in a solution, then contact the solution with bacteria (pages 4, 7, & 11-12).
Regarding claim 24, Kobayashi teaches that ozone is generated by interacting the oxygen in nanobubble solution with UV light and the generated ozone is in the state of nanobubbles in the water (paragraph [0034]). Since Kobayashi teaches the same steps as claimed, it must have the same outcome (e.g. increasing the dissolved ozone concentration at a predetermined rate) unless some limitations are not currently claimed.
Conclusion
Claims 10-13, 16-21, and 24 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795